—Application by the *841appellant for a writ of error corana nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 28, 1998 (People v Riley, 253 AD2d 897 [1998]), affirming a judgment of the County Court, Orange County, rendered February 24, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Dillon, J.E, Lott, Austin and Hinds-Radix, JJ., concur.